Exhibit 10.2

AMERICAN INTERNATIONAL GROUP, INC.

2013 LONG TERM INCENTIVE PLAN

PERFORMANCE SHARE UNITS AWARD AGREEMENT

1. Status of Award; Defined Terms. American International Group, Inc. (“AIG”)
has awarded you performance share units (this “Award”) pursuant to the AIG 2013
Long Term Incentive Plan (the “Plan”). This Award Agreement (“Award Agreement”),
which sets forth the terms and conditions of your Award, is made pursuant to the
Plan and this Award and Award Agreement are subject to the terms of the Plan.
Capitalized terms not defined in this Award Agreement have the meanings ascribed
to them in the Plan.

2. Award of PSUs.

2.1 AIG hereby awards you the number of performance share units (“PSUs”)
specified in Schedule A (the “Target PSUs”). Each PSU constitutes an unfunded
and unsecured promise of AIG to deliver (or cause to be delivered) one Share
(or, at the election of AIG, cash equal to the Fair Market Value thereof) in
accordance with the Plan.

2.2 The actual number of PSUs that will be earned is subject to the Committee’s
assessment of achievement based on the Performance Measures established for the
Performance Period.

2.3 After the end of the Performance Period, the Committee will determine the
percentage of your Target PSUs that will be earned (such earned PSUs, the
“Earned PSUs”). The number of Shares covered by your Earned PSUs may range from
0% to 150% of your Target PSUs. Your Earned PSUs will be subject to vesting and
will be paid in accordance with the schedule set forth in the Plan.

3. Non-Disclosure. During the term of your Employment, the Company has permitted
and will continue to permit you to have access to and become acquainted with
trade secret information of a confidential, proprietary or secret nature.
Subject to and in addition to any confidentiality or non-disclosure requirements
to which you were subject prior to the date you execute this Award Agreement,
effective as of the date you execute this Award Agreement, for the remainder of
your Employment and any time thereafter, you agree that (i) all confidential,
proprietary, trade secret information received, obtained or possessed at any
time by you concerning or relating to the business, financial, operational,
marketing, economic, accounting, tax or other affairs at the Company or any
client, customer, agent or supplier or prospective client, customer, agent or
supplier of the Company will be treated by you in the strictest confidence and
will not be disclosed or used by you in any manner other than in connection with
the discharge of your job responsibilities without the prior written consent of
the Company or unless required by law, and (ii) you will not remove or destroy
any confidential information.

4. Non-Solicitation. Your Employment with the Company requires exposure to and
use of confidential trade secret information (as set forth in Paragraph 3).
Subject to and in addition to any non-solicitation requirements to



--------------------------------------------------------------------------------

which you were subject prior to the date you execute this Award Agreement,
effective as of the date you execute this Award Agreement, you agree that
(i) for the remainder of your Employment with the Company and any time
thereafter, you will not, directly or indirectly, on your own behalf or on
behalf of any other person or entity solicit, contact, call upon, communicate
with or attempt to communicate with any customer or client or prospective
customer or client of the Company where to do so would require the use or
disclosure of trade secret information, and (ii) for the remainder of your
Employment with the Company and for a period of one (1) year after Employment
terminates for any reason, you will not solicit or in any manner encourage or
provide assistance to any employee, consultant or agent of the Company to
terminate his or her Employment or other relationship with the Company or to
leave its employ or other relationship with the Company for any engagement in
any capacity or any other person or entity.

5. Non-Disparagement. You agree that during and after your Employment with AIG,
you will not disparage AIG or any of its subsidiaries or affiliates or any of
their officers, directors or employees to any person or entity not affiliated
with AIG; provided, however, that nothing herein prohibits you from giving
truthful testimony as required by law.

6. Clawback/Repayment. Notwithstanding anything to the contrary contained
herein, in consideration of the grant of this Award, you agree that this Award
and any payments hereunder will be subject to forfeiture and/or repayment to the
extent provided for in the AIG Clawback Policy, as in effect from time to time,
if it is determined in accordance with the policy that a Covered Event (as
defined in such policy) has occurred.

7. Entire Agreement. The Plan is incorporated herein by reference. This Award
Agreement, the Plan, the personalized information in Schedule A, and such other
documents as may be provided to you pursuant to this Award Agreement regarding
the Performance Measures and the number of your Earned PSUs, constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.

8. Notices. Any notice or communication required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing (which may
include an electronic writing) and addressed to the Corporate Secretary of AIG
at its principal corporate offices as specified in Section 9E of the Plan or,
with respect to the acceptance of an Award, as specified in Schedule A or the
Compensation Plan Grant Acceptance website. Any notice required to be given or
delivered to you shall be in writing (including an electronic writing) and
addressed to you your company email address or your home address on file in
AIG’s payroll or personnel records. All notices shall be deemed to have been
given or delivered upon: personal delivery; electronic delivery or three
(3) business days after deposit in the United States mail by certified or
registered mail (return receipt requested) or one (1) business day after deposit
with any return receipt express courier (prepaid).

9. Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this Award
Agreement to be duly executed and delivered as of the Date of Award specified in
Schedule A.

 

AMERICAN INTERNATIONAL GROUP, INC.

 

By:   Jeffrey Hurd   Executive Vice President and Chief Human Resources Officer

 



--------------------------------------------------------------------------------

Schedule A

AIG 2013 Long Term Incentive Plan

 

Recipient:    [First Name] [Last Name] Employee ID:    [Employee ID] Performance
Period:    [Performance Period] Target PSUs:    [Number of PSUs] Date of Award:
   [Award Date]

 

Receipt    Acknowledged:   

 

  

 

   Signature          Date Address:   

 

      Street            

 

      City,    State    Zip Code   

In order to be eligible to receive your 2013 LTIP award, you must agree to and
either electronically consent or sign the Award Agreement within 90 days of the
receipt of this communication. If you do not electronically consent to or sign
the Award Agreement within 90 days, you may forfeit your Award. There are
several ways to submit your signed Award Agreement (please include all four
pages of the Award Agreement when you submit it):

 

  1. You may scan the Award Agreement and email it to Joyce Chan at
globalcompensation@aig.com. Please put the words “2013 LTIP Award Agreement” in
the subject line. OR

 

  2. You may fax the Award Agreement to Joyce Chan 1-877-831-4545. Please put
the words “2013 LTIP Award Agreement” in the subject line. OR

 

  3. You may mail it to: Joyce Chan

                     AIG Global Compensation

                     180 Maiden Lane, 22nd Floor

                     New York, NY 10038